         Case 3:19-cv-07043-VC Document 96 Filed 12/04/20 Page 1 of 4



 1   ROBERT P. VARIAN (SBN 107459)
     Email: rvarian@orrick.com
 2   RUSSELL P. COHEN (SBN 213105)
     Email: rcohen@orrick.com
 3   LACEY BANGLE (SBN 284773)
     Email: lbangle@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: (415) 773 5700
     Facsimile: (415) 773 5759
 7
     Attorneys for Respondents
 8   1955 CAPITAL FUND I GP LLC AND
     1955 CAPITAL CHINA FUND GP LLC
 9
     [additional counsel appears on the signature page]
10

11
                                 UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
                                       SAN FRANCISCO DIVISION
14

15
     CHINA FORTUNE LAND DEVELOPMENT                       Case No. 19-cv-07043-VC
16   and GLOBAL INDUSTRIAL INVESTMENT
     LIMITED,                                             STIPULATION AND [PROPOSED]
17                                                        ORDER TO EXTEND TIME TO
                        Petitioners,                      RESPOND TO PETITIONERS’
18                                                        MOTION TO VACATE AND FOR
             v.                                           RELIEF FROM JUDGMENT
19
     1955 CAPITAL FUND I GP LLC and 1955                  Judge: Hon. Vince Chhabria
20   CAPITAL CHINA FUND GP LLC,

21
                        Respondents.
22

23

24

25

26

27

28
                                                                     STIPULATION AND [PROPOSED] ORDER TO
                                                                     EXTEND TIME TO RESPOND TO MOTION TO
                                                                           VACATE, CASE NO. 19-CV-07043-VC
     4128-4788-7145.2
         Case 3:19-cv-07043-VC Document 96 Filed 12/04/20 Page 2 of 4



 1            Pursuant to Local Rules 6-1(b) and 6-2, Petitioners China Fortune Land Development

 2   and Global Industrial Investment Limited (“Petitioners”) and Respondents 1955 Capital

 3   Fund I GP LLC and 1955 Capital China Fund GP LLC (“Respondents”) (collectively, the

 4   “Parties”), by and through their respective counsel hereby stipulate and agree as follows:

 5            WHEREAS, Petitioners filed their Motion to Vacate and for Relief from Judgment

 6   (“Motion”) on November 25, 2020 (Dkt. No. 84);

 7            WHEREAS, Respondents have 14 days (or until December 9, 2020) to submit their

 8   response to the Motion pursuant to L.R. 7-3(a);

 9            WHEREAS, Petitioners have 7 days (or until December 16, 2020) to submit their
10   reply in support of the Motion pursuant to L.R. 7-3(c);

11            WHEREAS, the hearing on the Motion is scheduled for January 7, 2021 at 10:00

12   a.m.;

13            WHEREAS, the Parties have conferred and agree to extend the deadlines by two days

14   to account for the Thanksgiving holiday. This extension does not affect the scheduled

15   motion hearing; and

16            NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties,

17   through their respective counsel of record and subject to Court approval, as follows:

18                     Respondents’ Response to the Motion to Vacate and for Relief from Judgment

19                      will be due on December 11, 2020;
20                     Petitioners’ Reply in support of the Motion to Vacate and for Relief from

21                      Judgment will be due on December 18, 2020; and

22                     The hearing on the Motion to Vacate and for Relief from Judgment will be on

23                      January 7, 2021 at 10:00 a.m.

24            IT IS SO STIPULATED.

25

26

27

28
                                                                        STIPULATION AND [PROPOSED] ORDER TO
                                                        -1-             EXTEND TIME TO RESPOND TO MOTION TO
                                                                              VACATE, CASE NO. 19-CV-07043-VC
     4128-4788-7145.2
         Case 3:19-cv-07043-VC Document 96 Filed 12/04/20 Page 3 of 4



 1    Dated: December 3, 2020                            ORRICK, HERRINGTON & SUTCLIFFE LLP

 2

 3                                                       By:               Russell P. Cohen
                                                                         RUSSELL P. COHEN
 4
                                                                      Attorneys for Respondents
 5                                                                 1955 Capital Fund I GP LLC and
                                                                  1955 Capital China Fund GP LLC
 6

 7    Dated: December 3, 2020                           BAKER BOTTS LLP
 8

 9                                                      By:               Cheryl A. Cauley
                                                                        CHERYL A. CAULEY
10
                                                                       Attorney for Petitioners
11                                                              China Fortune Land Development and
                                                                Global Industrial Investment Limited
12

13

14                                      FILER’S ATTESTATION

15            Pursuant to Civil Local Rule 5-1(a), I attest that concurrence in the filing of this

16   document has been obtained from each of the other signatories hereto.

17

18   Dated: December 3, 2020                            ORRICK, HERRINGTON & SUTCLIFFE LLP

19
20                                                      By:                Russell P. Cohen
                                                                         RUSSELL P. COHEN
21
                                                                      Attorneys for Respondents
22                                                                 1955 Capital Fund I GP LLC and
                                                                   1955 Capital China Fund GP LLC
23

24

25

26

27

28
                                                                         STIPULATION AND [PROPOSED] ORDER TO
                                                       -2-               EXTEND TIME TO RESPOND TO MOTION TO
                                                                               VACATE, CASE NO. 19-CV-07043-VC
     4128-4788-7145.2
         Case 3:19-cv-07043-VC Document 96 Filed 12/04/20 Page 4 of 4



 1                                      ****

 2            PURSUANT TO THE STIPULATION, IT IS SO ORDERED.

 3

 4

 5   Date: ______________ 2020                   _______________________________
                                                 HONORABLE VINCE CHHABRIA
 6                                               UNITED STATES DISTRICT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                         STIPULATION AND [PROPOSED] ORDER TO
                                           -3-           EXTEND TIME TO RESPOND TO MOTION TO
                                                               VACATE, CASE NO. 19-CV-07043-VC
     4128-4788-7145.2
